COLEMAN, J.
The objection to the complaint is without merit. A mere failure to punctuate correctly, cannot affect the legal significance of the complaint.
There was ho error in the ruling of the court upon questions of evidence.
The charge requested by the State as explanatory of the first charge given at the' request of the defendant, was free from error.
The second charge requested by the defendant was properly refused, The phrase “or took some part in it” was calculated to divert the mind of the jury from the evidence tending to show a previous agreement or con*203spiracy, and for this reason, if otherwise free from objection, was calculated to mislead the jury.
We find no error in the record.
Affirmed.